Dissenting Opinion.
Elliott, J.
I concur in the conclusion. There are two propositions stated and approved in the principal opinion to which I can not assent. The first of these is, “that a good faith assignee of a judgment without notice is protected from secret trusts and unrecorded liens.” I am firmly convinced that a judgment, whether in the hands of the original judgment plaintiff or of his assignee, is not such a lien as will displace or destroy an equity existing prior to the rendition of the judgment. It is incontestably true, that a judgment in the hands of the judgment plaintiff is only 'a general lien on the actual interest of the debtor, and that it is subject to all existing equities. The mere fact that an assignee buys it does not give it a new force immensely superior to that which it had in the hands of the judgment plaintiff. It seems to me that giving to a judgment in the hands of an assignee a force so vastly increased as to compel existing equities to yield to it, is annexing to the fact of assignment an unreasonable importance. I can not understand on what principle the assignment can be justly held to extend the lien of the judgment to an extent so far beyond its original proportions.
The second proposition, which I regard as erroneous, is, that a judgment plaintiff who buys at his own sale is to be deemed a bona fide purchaser, and the title thus acquired held to be superior to existing equities. I do not think a judgment plaintiff can be deemed a bona fide purchaser in such a sense as to require the subordination of pre-existing equities to his title. Nor do I believe that the purchase by him ad^s anything at all to his rights as against equities existing in favor of third persons. His title mounts no higher than his judgment.
Niblack, J., concurs with Elliott, J., in his objections to the first proposition above named.